      Case 1:19-mc-00018-LEK-DJS Document 49 Filed 03/17/21 Page 1 of 9




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

IN RE HOOSICK FALLS PFOA CASES                                     1:19-MC-018
                                                                   (LEK/DJS)


DANIEL J. STEWART
United States Magistrate Judge

                  REPORT-RECOMMENDATION and ORDER

                                  I. BACKGROUND

      Defendants in this action filed a Motion for an Order to Show Cause regarding a

number of Plaintiffs’ deficient discovery responses, requesting that the Court dismiss

those Plaintiffs’ actions for failure to prosecute pursuant to Federal Rule of Civil

Procedure 41, or for failure to obey an order to provide discovery pursuant to Federal

Rule of Civil Procedure 37. Dkt. Nos. 31 & 32. In particular, Defendants contend that

Plaintiffs Tiffany Bacon, Edward Bamrick, Kenneth Cross, R.D. Cross, Robert Holovach,

Tracy Holovach, Christine Jensen, Kathleen Reece, Mary Schmigel, Michael Schmigel,

Kary Schrom, Douglas Smith, Janet Van Der Kar (“the No Response Plaintiffs”) and

Travis Conquest, Cielo Cross, Crystal Gates, Brett Ferraro, Kevin Schrom, Ryan Slowey,

Debra Holmstedt, and Douglas Holmstedt (the “Uncured Deficiency Plaintiffs”), and

Dale Ford’s (collectively, “Plaintiffs”) claims be dismissed. Dkt. No. 31.

      Defendants assert that these claims should be dismissed because Plaintiffs did not

comply with the Discovery Order in place. Id. They describe that Plaintiffs were

provided a number of extensions, and Plaintiffs continued to fail to comply with the

Order. Id.

                                          -1-
        Case 1:19-mc-00018-LEK-DJS Document 49 Filed 03/17/21 Page 2 of 9




        In their Motion, Defendants assert that the No Response Plaintiffs have failed to

address any outstanding deficiencies. Dkt. No. 31-1 at p. 7. They also describe the

deficiencies in responses from the Uncured Deficiency Plaintiffs, as follows. Travis

Conquest failed to produce a medical records authorization for his primary care physician.

Id. Cielo Cross failed to provide authorizations for documents from her employers or her

employment history, and failed to verify her Plaintiff Fact Sheet (“PFS”). Id. Crystal

Gates failed to produce employment authorizations and blood and water test results. Id.

Brett Ferraro failed to produce authorizations for documents from his employer. Id.

Kevin Schrom failed to produce medical records authorizations. Id. Ryan Slowey failed

to produce the required medical records, pharmacy records, and blood test results. Id. at

p. 8.    Debra and Douglas Holmstedt refused to respond to several interrogatories

regarding their property damage claims. Id. As such, Defendants argue that the Court

should dismiss the claims of the No Response Plaintiffs and the Uncured Deficiency

Plaintiffs for failure to prosecute. The Court ordered that Plaintiffs show cause as to why

an order should not be issued dismissing their actions, and that any opposition be

submitted by June 26, 2020. Dkt. No. 32.

        Counsel for Plaintiffs Edward Bamrick, Kathleen Reece, Crystal Gates, and Ryan

Slowey responded noting that they provided all medical records for these Plaintiffs on

January 8, 2020. Dkt. No. 34 at ¶ 6. They note that a revised PFS and authorizations

were provided to Defendants on May 8, 2020, which addressed all of the deficiencies

alleged. Id. at ¶ 7. A revised PFS was provided regarding Ms. Gates, specifically

addressing the available information regarding her blood testing results and the water

                                           -2-
      Case 1:19-mc-00018-LEK-DJS Document 49 Filed 03/17/21 Page 3 of 9




testing, and provided new copies of authorizations for employment and medical records.

Id. at ¶¶ 8-10. Plaintiffs provided a revised PFS for Plaintiff Slowey on May 1, 2020

providing additional information, and providing medical records, and authorizations for

employment and medical information. Id. at ¶¶ 9-15. Plaintiffs provided a revised PFS

for Plaintiff Reece on May 26, 2020 addressing all alleged deficiencies. Id. at ¶ 16.

Plaintiffs also provided an employment records authorization for Brett Ferraro. Dkt. No.

43.

       Counsel for Plaintiffs Tiffany Bacon, Robert Holovach, Tracy Holovach, Brett

Ferraro, Travis Conquest, Cielo Cross, Douglas Holmstedt, Debra Holmstedt, and Kevin

Schrom also oppose the Motion. Dkt. No. 35. They note that Plaintiff Tiffany Bacon

provided a PFS on February 18, 2020, and has provided a copy of her blood test and

signed authorizations. Id. at p. 2. Counsel provided PFSs for Robert Holovach and Tracy

Holovach on February 18, 2020, and they have also provided signed authorizations, blood

test results, water reports, and a property deed. Id. They therefore assert that they are not

“no response” plaintiffs and that their actions should not be dismissed.

       Counsel for these Plaintiffs further asserts that medical records authorizations are

not required for Plaintiffs Travis Conquest or Kevin Schrom because their claims are only

for medical monitoring. Id. Plaintiffs provided a PFS for Cielo Cross, but were unable

to contact Ms. Cross in order to obtain authorizations for employment records. Id. at p.

3. Plaintiffs provided supplemental interrogatory responses for Debra and Douglas

Holmstedt. Id. They assert that these Plaintiffs’ action should be not be dismissed



                                            -3-
      Case 1:19-mc-00018-LEK-DJS Document 49 Filed 03/17/21 Page 4 of 9




because Plaintiffs have complied with almost all discovery requests and have not shown

any bad faith.

       Counsel noted that they have been unable to contact Plaintiffs Kenneth Cross, R.D.

Cross, Mary Schmigel, Michael Schmigel, Kary Schrom, Douglas Smith, and Janet Van

Der Kar. Id. They advised that they would be voluntarily dismissing these Plaintiffs. Id.

       Defendants submitted a Reply. They describe that on June 24, 2020, Plaintiffs

Dale Ford, Christine Jensen, Kenneth Cross, R.D. Cross, Mary Schmigel, Michael

Schmigel, Kary Schrom, Douglas Smith, and Janet Van Der Kar filed stipulations of

voluntary dismissal. Dkt. No. 36, p. 2 n. 2.

       Defendants respond that the discovery provided by Plaintiffs Tiffany Bacon,

Robert Holovach, Tracy Holovach, Brett Ferraro, and Cielo Cross remained insufficient.

Remaining issues were that Tiffany Bacon failed to provide HIPAA and Arons

authorizations for medical providers identified in her PFS; Robert Holovach failed to

provide HIPAA authorizations and a PFOA blood test report; and Tracy Holovach failed

to provide HIPAA authorizations for medical providers listed in her PFS. Id. at p. 4.

They assert that Brett Ferraro and Cielo Cross still had failed to produce employment

authorizations and provide no explanation for failing to do so, and that Edward Bamrick

and Kathleen Reece had still not provided complete authorizations. Id. at pp. 5-6.

Defendants asserted that Travis Conquest and Kevin Schrom were required to produce

medical authorizations even though they only sought medical monitoring damages. Id.

at p. 7. In addition, they argued that Crystal Gates’ belated provision of an authorization



                                           -4-
      Case 1:19-mc-00018-LEK-DJS Document 49 Filed 03/17/21 Page 5 of 9




warrants dismissal of her case, and that Ms. Gates and Ryan Slowey’s attempts to obtain

their blood test results were belated and insufficient. Id. at p. 8.

       The Court held a telephone conference with counsel to discuss the matter on

February 5, 2021. At that conference, the Court was informed that certain Plaintiffs had

discontinued their claims, including Kenneth Cross, individually and as parent of R.D.C.;

Christine Jensen; Mary and Michael Schmigel; Kary Schrom; Douglas Smith; Janet Van

Der Kar; and Dale Ford. See Dkt. No. 45. Plaintiffs indicated that they would be filing

a discontinuance as to Plaintiffs Cielo Cross and Kevin Schrom as well.             See id.

Defendants indicated that there were still issues regarding outstanding medical

authorizations, employment authorizations, and blood test results. See id.       The Court

ordered that Plaintiffs provide the outstanding information within two weeks, and in the

event that Plaintiffs were unable to obtain their blood test information from a third party,

to provide Defendants with a follow up regarding this information every 21 days. Id. The

Court ordered Defendants to submit a status letter to the Court concerning outstanding

discovery on or before February 23, 2021, and for the parties to meet and confer regarding

any needed extension of the discovery deadline. Id.

       Defendants submitted an update regarding the outstanding discovery. They noted

that the following items remained outstanding. In particular, the deficiencies set forth in

the Order to Show Cause for Cielo Cross and Kevin Schrom remained outstanding, and

Plaintiffs had not yet filed a discontinuance as to their claims. Dkt. No. 46 at p. 1.

Defendants noted that Plaintiffs’ counsel provided Edward Bamrick’s incomplete HIPAA

authorizations, and that Arons, workers’ compensation, and employment records

                                             -5-
      Case 1:19-mc-00018-LEK-DJS Document 49 Filed 03/17/21 Page 6 of 9




authorizations had not been provided. Id. Plaintiffs’ counsel provided completed HIPAA

authorizations for Ms. Reece, but she had not provided completed and signed Arons or

employment records authorizations. Id. Plaintiffs’ counsel provided additional

employment records authorizations for Brett Ferraro, but had not provided employment

records authorizations for two employers. Id. at pp. 1-2. Defendants continued to seek

dismissal of these Plaintiffs’ actions.

       Defendants noted that Plaintiffs Ryan Slowey, Crystal Gates, Robert Holovach,

Tracy Holovach, Travis Conquest, and Tiffany Bacon had cured all identified discovery

deficiencies. Id. at p. 2.

       Plaintiffs responded that they have now provided Brett Ferraro’s employment

records authorizations for the two employers identified by Defendants, and were

preparing stipulations of dismissal for Cielo Cross and Kevin Schrom. Dkt. No. 47.

Plaintiffs further represented that they were in the process of providing Arons forms for

Plaintiffs Bamrick and Reece, and that no workers’ compensation forms exist for Bamrick

or Reece. Dkt. No. 48. They further stated that they were obtaining authorizations from

two former employers of Ms. Reece, and were consulting with Mr. Bamrick’s family to

determine what authorizations needed to be provided. Id.

       Plaintiffs have since discontinued Cielo Cross and Kevin Schrom’s actions. See

Cross et al. v. Saint-Gobain Performance Plastics Corp. et al., 1:16-cv-1060, Dkt. No.

84; Bodenstab et al. v. Saint-Gobain Performance Plastics Corp. et al., 1:16-cv-1367,

Dkt. No. 83.     In addition, Plaintiffs Reece and Bamrick provided the outstanding

discovery information.

                                          -6-
      Case 1:19-mc-00018-LEK-DJS Document 49 Filed 03/17/21 Page 7 of 9




       At this point, therefore, all deficiencies at issue in the order to show cause have

been resolved for the Plaintiffs whose actions have not been voluntarily discontinued.

                                    II. ANALYSIS

       Federal Rule of Civil Procedure 37 authorizes an array of sanctions to be imposed

when a party fails to comply with a court order or to permit discovery. FED. R. CIV. P.

37(b)(2); see also N.D.N.Y.L.R. 1.1(d) (“Failure of . . . a party to comply with any

provision of these Rules, General Orders of this District, Orders of the Court, or the

Federal Rules of Civil or Criminal Procedure shall be a ground for imposition of

sanctions.”). Included as a sanction in Rule 37(b)(2) is the remedy of dismissal against

the disobedient party. FED. R. CIV. P. 37(b)(2)(A)(v). Similarly, pursuant to Rule 41(b)

of the Federal Rules of Civil Procedure, a court may dismiss an action “[i]f the plaintiff

fails to prosecute or to comply with [the Federal Rules of Civil Procedure] or a court

order[.]” FED. R. CIV. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30 (1962);

see also N.D.N.Y.L.R. 41.2.

       “This power to dismiss an action may be exercised when necessary to achieve

orderly and expeditious disposition of cases.” Freeman v. Lundrigan, 1996 WL 481534,

at *1 (N.D.N.Y. Aug. 22, 1996) (citing Rodriguez v. Walsh, 1994 WL 9688, at *1

(S.D.N.Y. Jan. 14, 1994)); see also Dodson v. Runyon, 957 F. Supp. 465, 469 (S.D.N.Y.

1997), aff’d, 152 F.3d 917 (2d Cir. 1998). Given the harsh nature of Rule 41(b)

dismissals, such dismissals are “appropriate only in extreme circumstances.” Lucas v.

Miles, 84 F.3d 532, 535 (2d Cir. 1996) (quoted in Spencer v. Doe, 139 F.3d 107, 112 (2d

Cir. 1998)).

                                           -7-
      Case 1:19-mc-00018-LEK-DJS Document 49 Filed 03/17/21 Page 8 of 9




          In considering whether dismissal is the proper action herein, I must consider the

following: (1) the duration of Plaintiffs’ failure to comply with the Court’s Orders; (2)

whether Plaintiffs were on notice that failure to comply would result in dismissal; (3)

whether the Defendants are likely to be prejudiced by further delay in the proceedings;

(4) a balancing of the Court’s interest in managing its Docket with the Plaintiffs’ interest

in receiving a fair chance to be heard; and (5) whether the Court has adequately

considered a sanction less drastic than dismissal. See Jackson v. City of New York, 22

F.3d 71, 74 (2d Cir. 1994); Peart v. City of New York, 992 F.2d 458, 461 (2d Cir. 1993).

“Generally, no factor is dispositive.” Nita v. Conn. Dep’t of Envtl. Prot., 16 F.3d 148,

485 (2d Cir. 1994).

          It is concerning to the Court that certain Plaintiffs failed to timely provide

information that Defendants indicate is crucial to moving the case forward, even with

multiple extensions. However, at this point, the outstanding discovery has been provided,

and the Plaintiffs for whom discovery has not been provided have discontinued their

actions. The Court finds that it would be too severe a sanction to dismiss the claims of

Plaintiffs who have now provided the outstanding information. As such, the Court

recommends that Defendants’ Motion be denied. The parties are ordered to continue to

work together towards an expeditious resolution of this case.

                                    III. CONCLUSION

          WHEREFORE, it is hereby

          RECOMMENDED, that Defendants’ motions to dismiss be denied; and it is

further

                                             -8-
      Case 1:19-mc-00018-LEK-DJS Document 49 Filed 03/17/21 Page 9 of 9




       ORDERED, that that the Clerk of the Court serve a copy of this Report-

Recommendation and Order upon the parties to this action.

       Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen (14) days within which

to file written objections to the foregoing report. Such objections shall be filed with the

Clerk of the Court.      FAILURE TO OBJECT TO THIS REPORT WITHIN

FOURTEEN (14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v.

Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing Small v. Sec’y of Health and Human Servs.,

892 F.2d 15 (2d Cir. 1989)); see also 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72 & 6(a).

Dated: March 17, 2021
       Albany, NY




                                           -9-
